United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
                                                         May 5, 2003
            UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                ______________________                     Clerk

                     No. 02-30318
                ______________________

                  THEODORE JOHNSON,

                                         Plaintiff - Appellee,

                               v.

      LOUISIANA DEPARTMENT OF EDUCATION; ET AL,

                                                   Defendants,

LOUISIANA DEPARTMENT OF EDUCATION; STATE OF LOUISIANA;
    PRESIDENT OF LOUISIANA STATE UNIVERSITY SYSTEM;
                   BOARD OF REGENTS,

                                    Defendants - Appellants.

                ______________________

                     No. 02-30369
                ______________________

                     LYNN AUGUST,

                                         Plaintiff - Appellee,

                          v.

SUZANNE MITCHELL; MAE NELSON; ED BARRAS; DEPARTMENT OF
      SOCIAL SERVICES, for the State of Louisiana

                                    Defendants - Appellants.

    ______________________________________________

    Appeals from the United States District Court
        for the Eastern District of Louisiana
    ______________________________________________
Before JONES, WIENER, and DeMOSS, Circuit Judges.

EDITH H. JONES, Circuit Judge:

                                    BACKGROUND

           This court consolidated the cases of Theodore Johnson and

Lynn August due to the common issue whether Eleventh Amendment

sovereign immunity bars claims for money damages against entities

of the state of Louisiana, which arose during a particular time

period, brought under § 504 of the Rehabilitation Act.                             The

district courts refused to dismiss the claims. Based on the recent

decision of this court in Pace v. Bogalusa City Sch. Bd., No.

01-31026, 2003 WL 1455194 (5th Cir. Mar. 24, 2003), we vacate and

remand   with   instructions        to    dismiss   the    claims    for    lack   of

jurisdiction.

           Appellee       Johnson    was      a   full    time    student   at     the

University of New Orleans (UNO) on financial aid.                   He is disabled

by a partial paralysis of his left foot.                    In February 2000, a

medical emergency caused Johnson to withdraw from UNO. Four months

later,   UNO    revoked    Johnson’s       eligibility      for    financial     aid.

Johnson successfully appealed the decision. The appeals committee,

however, did not inform Johnson of its decision until after the

fall 2000 semester had begun; the committee also imposed academic

requirements     to   maintain      his    eligibility      for    financial     aid.

Johnson asserts that because of his late start in fall semester

classes, he was unable to comply with the academic requirements.

                                          2
In January 2001, UNO denied Johnson financial aid for the spring

semester.       Johnson filed suit against the Louisiana Department of

Education, the State of Louisiana, the President of the Louisiana

State University System, the Louisiana Board of Regents, and UNO1

under 42 U.S.C. § 1983, Title II of the Americans with Disabilities

Act    (ADA),      and    §     504     of   the    Rehabilitation          Act,     alleging

discrimination against disabled students and failure to provide

reasonable accommodations.

              August, a blind man, worked as a computer instructor for

the Louisiana Department of Social Services (DSS).                           In June 2000,

DSS eliminated August’s teaching duties, averring that August

failed to       submit        “manual    materials”       required       for   use    in    the

computer course.              August contended, to the contrary, that he

submitted the necessary materials at the same time as a sighted

instructor whose materials were approved.                       August brought various

claims for money damages against the DSS and three state employees

in their official capacities, including claims under the ADA and

the Rehabilitation Act.

              Separate district courts in the Eastern District of

Louisiana dismissed all claims against the defendants based on



       1
          The district court dismissed UNO as a defendant, concluding that the Board of
Supervisors of Louisiana State University and Agricultural and Mechanical College is the proper
party to sue on behalf of UNO. Johnson amended his complaint to name the Board of
Supervisors as a defendant.

                                               3
state sovereign immunity except for those under § 504 of the

Rehabilitation Act.              The defendants appeal, arguing that state

sovereign immunity bars the appellees’ § 504 claims.                              Under the

collateral order doctrine, appellate jurisdiction exists over an

appeal from the denial of a motion to dismiss based on state

sovereign immunity. Reickenbacker v. Foster, 274 F.3d 974, 976 (5th

Cir. 2001).

                                        DISCUSSION

                 In denying the appellants’ motions to dismiss Johnson’s

and August’s § 504 claims, the district courts concluded that the

appellants         waived      their   state       sovereign      immunity       under     the

Rehabilitation Act by receiving federal funds.2                         This court reviews

denials of motions to dismiss based on state sovereign immunity de

novo.      Id.    This court’s recent decision in Pace, 2003 WL 1455194,

mandates a different conclusion.

                 Under   the    Constitution’s         Article      I    spending      power,

Congress may require a state to waive its sovereign immunity as a

condition for receiving federal funds if two conditions are met.

Id. at *3-4.        First, “Congress must ‘manifest[ ] a clear intent to

condition participation in the programs funded under the [relevant]

Act on a State’s consent to waive its constitutional immunity.’”



       2
        Both courts acknowledged that no scope was left for congressional abrogation of state
sovereign immunity by means of § 504 after this court’s decision in Reickenbacker, supra.

                                               4
Id. at *3 (quoting Atascadero State Hosp. v. Scanlon, 473 U.S. 234,

247, 105 S.Ct. 3142, 3149-50, 87 L.Ed.2d 171, 183 (1985)). Second,

the state must knowingly and voluntarily waive its immunity by

accepting the funds.        Id. at *4-5.

            Pace     held    that     42        U.S.C.         §   2000d-73          clearly,

unambiguously, and unequivocally conditions the receipt of federal

funds on a state’s waiver of sovereign immunity under § 504 of the

Rehabilitation Act.         Id. at *3.              Like the defendants in Pace,

however, the appellants in this case did not knowingly waive their

sovereign immunity under § 504 by accepting federal funds. Johnson

and August both complain of violations of § 504 that occurred

before the Supreme Court’s decision in Bd. of Trustees of the Univ.

of Ala. v. Garrett, 531 U.S. 356, 121 S. Ct. 955, 148 L. Ed. 2d 866

(2001) (holding that Title I of the ADA does not validly abrogate

state    sovereign   immunity       pursuant         to    §   5   of    the    Fourteenth

Amendment) and this court’s decision in Reickenbacker, 274 F.3d at

976 (concluding      that   Title     II       of    the   ADA     and   §     504    of   the

Rehabilitation Act do not validly abrogate state sovereign immunity

pursuant to Fourteenth Amendment § 5 powers).4                     As we explained in

     3
     42 U.S.C. § 2000d-7 provides in pertinent part that “[a]
State shall not be immune under the Eleventh Amendment of the
Constitution of the United States from suit in Federal court for
a violation of section 504 of the Rehabilitation Act of 1973.”
     4
     Johnson alleges wrongful acts by the appellants in 2000 and in
January 2001, and August alleges wrongful acts in 1999 and 2000.


                                           5
Pace, prior to Garrett and Reickenbacker the appellants had “little

reason to doubt the validity of Congress’s asserted abrogation of

state sovereign immunity under § 504 of the Rehabilitation Act or

Title II of the ADA,” id. at *5, especially given this court’s

decision in Coolbaugh v. Louisiana, 136 F.3d 430 (5th Cir. 1998)

(holding that the ADA validly abrogated state sovereign immunity as

an exercise of Fourteenth Amendment § 5 powers), overruled by

Reickenbacker, 274 F.3d 974 (5th Cir. 2001).                          “Believing that the

acts validly abrogated their sovereign immunity, the [appellants]

did not and could not know that they retained any sovereign

immunity to waive by accepting conditioned federal funds.”                                   Pace,

2003 WL 1455194, at *5.5                  Because the appellants could not have

knowingly waived their sovereign immunity during the period covered

by their lawsuits, Johnson’s and August’s individual claims for

money damages under § 504 are barred.6                     We re-emphasize the court’s

comment in          Pace   that     the    State’s      victory       will     be   temporally

confined, since after Garrett, the state could knowingly waive its

immunity       by    voluntarily        continuing         to    receive      federal        funds

conditioned on waiver.              See id. at *6 n.15.



       5
        The abrogation analysis with regard to Title II of the ADA and § 504 of the
Rehabilitation Act is the same because both acts offer virtually identical protections. Pace, 2003
WL 1455194, at *5 n.11; Reickenbacker, 274 F.3d at 977 n.17.
       6
        We therefore need not reach the appellants’ alternative argument that they lacked
authority under state law to waive their sovereign immunity against suit in federal court.

                                                 6
                             CONCLUSION

     State sovereign immunity bars Johnson’s and August’s § 504

claims for money damages against the appellants.    We therefore

vacate the district courts’ denials of the appellants’ motions to

dismiss and remand with instructions to dismiss these claims for

lack of jurisdiction.

     VACATED and REMANDED.




                                 7
Wiener,           Circuit     Judge,        either        dissenting          or      specially

concurring.*******

       The premise of the instant case is simple: Exercising its

Spending Clause powers, Congress offers education funds to the

several          states   under     Title      X,    on    the    condition,         pellucidly

expressed in 42 U.S.C. § 2000d-7(a)(1), that states accepting such

funds will not be immune under the Eleventh Amendment from suit in

federal court for violation of § 504 of the Rehabilitation Act and

other named federal statutes, including Title IX, the Individuals

with Disabilities in Education Act (“IDEA”), and the Americans with

Disabilities Act (“ADA”).                 The Louisiana defendants accepted the

funds on that express condition, then proceeded to assert sovereign

immunity under the Eleventh Amendment after being sued in federal



       *******
               Because of an artificially created, and, in my judgment, unfortunate sequence of
events, it is impossible at this juncture to determine whether this writing will be a special
concurrence or a dissent: (1) In November 2002, a panel of this court comprising Judges Jones,
Smith, and —— by designation —— Siler of the Sixth Circuit, heard oral argument in Pace v.
Bogalusa City School Board, No. 01-31026, and Judge Jones, as presiding judge of the panel,
allotted the writing assignment to herself; (2) on February 11, 2003, while Pace remained under
submission, a panel of this court comprising Judge Jones, myself, and DeMoss heard argument on
the instant case, and Judge Jones, as presiding judge of the panel, allotted the writing assignment
to herself; (3) six weeks later, on March 24, 2003, while the instant case remained under
submission, Judge Jones filed her opinion in Pace, 2003 WL 1455194 (5th Cir. Mar. 24, 2003);
and (4) on April 9, 2003, Judge Jones circulated to the panel her foregoing opinion in the instant
case, rejecting my suggestion that prudence and orderliness require holding this case in abeyance
until the time for filing petitions for rehearing in Pace expires (it still has not) and the mandate
issues, either as a result of (a) our failure to rehear Pace en banc, (b) our having reheard and
disposed of Pace en banc. Thus, until the mandate issues in Pace, finally determining the issue
that controls in that case and in this one, it will be impossible to classify my writing either as a
special concurrence or as a dissent. Only time will tell.

                                                 8
court on claims grounded in the Rehabilitation Act.                              The panel

majority has accepted the Louisiana defendants’s premise, reversed

the district court, and granted immunity.

     The decision in this case, though, is not ours to make, at

least     not    yet.        Only    if    the       very   recent   (and   as    yet   not

precedential) decision by a prior panel of this court is not

reheard en banc, or is reheard but is decided the same way, will

this panel be bound.                I refer to Pace v. Bogalusa City School

Board,1 which involved precisely the same assertions of Eleventh

Amendment immunity by Louisiana defendants in a lawsuit brought

under the IDEA, ADA and Rehabilitation Act.                           In an unanimous

opinion,        the   Pace    panel       extended      sovereign    immunity      to   the

Louisiana defendants, reasoning that they could not have “knowingly

waived” their sovereign immunity prior to this court’s decision in

Reickenbacker v. Foster2 in 2001.3

     If Pace does become precedent, this panel will have no wiggle

room: We will be bound by stare decisis.                     With respect, however, I

am convinced that the Pace panel misapplied the “knowing waiver”

test —— actually, applied the wrong “waiver” test —— and thus,

putting it candidly, wrongly decided Pace.                      I hope that our court


     1
         Id.
     2
         274 F.3d 974 (5th Cir. 2001).
     3
         Pace, 2003 WL 1455194, at *1-*5.

                                                 9
will       correct     this     wrong    by    rehearing        Pace   en      banc.     While

tentatively concurring with the panel majority’s decision in this

case —— per our obligation to follow decisions of prior panels ——

I must respectfully express my disagreement with the analysis

employed in Pace and, through it, in the instant case, and thus my

disagreement with the results reached in both.

       The fundamental problem with the reasoning of the panel

majority here —— repeating the problematic reasoning first employed

in Pace —— is that it conflates the “knowing waiver” exception of

Fourteenth Amendment abrogation of sovereign immunity with the

“clearly and unambiguously stated/non-coercive” waiver exception

for    Spending         Clause       cases.          Although    both       exceptions      are

confusingly referred to in the case law as “waiver” doctrines, they

embody entirely different tests, the latter being less a true

waiver       and    more      an     acceptance      of   a    condition       precedent     to

entitlement to the federal funds.

       The relevant statute in both Pace and here —— § 504 of the

Rehabilitation           Act    ——    was   enacted       in   1973.          Originally,    it

purported to waive state sovereign immunity pursuant to Congress’s

power to abrogate such immunity under § 5 of the Fourteenth

Amendment.4          In 1985, though, the Supreme Court held that the

Rehabilitation Act neither abrogated state sovereign immunity under



       4
           Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 244 n.4 (1985).

                                                10
the Fourteenth Amendment nor waived state sovereign immunity under

the    Spending          Clause    because    it    did     not    express     “unequivocal

congressional intent” that, under this statute, states would be

susceptible          to    suit    in   federal     court.5        The    following        year,

Congress responded by amending and re-enacting the Rehabilitation

Act with 42 U.S.C. § 2000d-7 to include an express condition

precedent to a state’s waiver of sovereign immunity for any state

that accepts federal funds made available under Congress’s Spending

Clause power.             In other words, Congress explicitly chose to re-

enact the Rehabilitation Act’s waiver of state sovereign immunity

under its Spending Clause power.6

       Thus,         in    analyzing        whether        the    Louisiana       defendants

relinquished             their    sovereign       immunity        under   §    504    of    the

Rehabilitation Act and § 2000d-7(a)(1) when they accepted federal

education         money,     the    panel    in     Pace    should     have    applied       the

condition precedent waiver exception of the Constitution’s Spending

Clause to state sovereign immunity.                          Instead, the Pace court

applied the “knowing waiver” exception                      —— wrongly, I respectfully



       5
           Id. at 247.
       6
         Even before the Supreme Court’s decision in Atascadero, the Spending Clause was
replacing the Fourteenth Amendment as the constitutional hook on which to hang Congress’s
waiver of state sovereign immunity in the Rehabilitation Act. See Atascadero, 473 U.S. at 244
n.4 (noting that Petitioners were defending the Rehabilitation Act’s waiver of state sovereign
immunity under Congress’s Spending Clause power, although Petitioners conceded that the
statute was originally enacted under Congress’s Fourteenth Amendment powers).

                                               11
submit —— which is specifically prescribed by the Supreme Court

only for federal “abrogation” statutes enacted by Congress pursuant

to § 5 of the Fourteenth Amendment. This distinction is critically

important, because employing the “waiver” test that is proper for

the Spending Clause leads inescapably to the conclusion that the

Louisiana defendants validly relinquished their right to claim

sovereign immunity by accepting federal funds.                         This result flows

from the crystal clear, express condition precedent in § 2000d-

7(a)(1) that by accepting the money, a State agrees to be subject

to, inter alia, § 504 of the Rehabilitation Act and to suit in

federal court on claims arising under that statute —— even if the

Louisiana defendants might have believed mistakenly that they had

no immunity to waive.

       Justice Scalia’s majority opinion for College Savings Bank7

explains that the “knowing waiver” analysis applies only to federal

statutes enacted pursuant to § 5 of the Fourteenth Amendment; that,

in contrast, when a federal Spending Clause statute forthrightly

conditions a state’s acceptance of a congressional “gift” of funds

on the state’s relinquishment of sovereign immunity as an automatic

consequence of such acceptance,8 a “fundamentally different” issue



       7
           527 U.S. 666 (1999).
       8
         Id. at 686-87 (noting that “Congress has no obligation to use its Spending Clause power
to disburse funds to the States; such funds are gifts”).

                                               12
is presented.9             In Spending Clause cases, the only limitation on

Congress’s power to impose an express condition precedent of

relinquishing             sovereign     immunity       is    that      the     statute       thus

conditioning acceptance of funds not be “coercive.”                           As long as the

condition is not coercive, the relinquishment of sovereign immunity

is valid.10            The Court emphasized in College Savings Bank that this

is a significantly lower constitutional hurdle for a federal

statute than the one that must be cleared to establish “knowing

waiver”           of   sovereign    immunity       under     §   5    of     the   Fourteenth

Amendment.11

       As the College Savings Bank Court explained, statutes that

impute waiver of sovereign immunity as an ipso facto consequence of

a state’s acceptance of federal monies would be “coercive” only at

the point “at which ‘pressure turns into compulsion,’”12 such as by

requiring the state to refrain “from otherwise lawful activity.”13



       9
           Id. at 686.
       10
          Cf. Grove City Coll. v. Bell, 465 U.S. 555, 575 (1984) (noting in Title IX case that
“Congress is free to attach reasonable and unambiguous conditions to federal financial assistance
that educational institutions are not obligated to accept”).
       11
           The Court explained that the government’s conditioning of federal highway funds on a
state’s setting its minimum drinking age at 21 years of age was not a “coercive” conditional grant
of federal funds. Id. at 686. See South Dakota v. Dole, 483 U.S. 203 (1987).
       12
        Id. at 687 (quoting South Dakota v. Dole, 483 U.S. 203, 211 (1987) (quoting Steward
Machine Co. v. Davis, 301 U.S. 548, 590 (1937))).
       13
            Id.

                                                13
A state’s acceptance of Spending Clause money is inextricably

intertwined with any conditions clearly expressed and attached by

Congress, one of which can be and frequently is the relinquishment

of sovereign immunity.14             This is consistent with our longstanding

recognition of Congress’s far-reaching power under its Spending

Clause prerogative to place conditions on financial “gifts” to the

states, which they are free to accept or reject by accepting or

rejecting the grant.15

       The upshot of this analysis is that when a Spending Clause

statute clearly imposes, as an automatic condition precedent to

obtaining federal funds under such a statute, the recipient state’s

commitment not to invoke sovereign immunity, and a state accepts

the funds on that condition, it is wholly inappropriate for a court

to embark on the “knowing waiver” analysis announced by the Court

in College Savings Bank for determining whether Congress has

validly abrogated a state’s sovereign immunity under § 5 of the

Fourteenth Amendment.              To do so is to turn a blind eye on the

universally recognized distinction between those statutes that

would abrogate a state’s sovereign immunity under the Fourteenth


       14
          For example, Congress’s Spending Clause power to condition a state’s receipt of federal
funds in the Medicaid program on a state’s waiver of its sovereign immunity to suits thereunder
has been recently affirmed by two circuit courts. See Westside Mothers v. Haveman, 289 F.3d
852 (6th Cir. 2002); Antrican v. Odom, 290 F.3d 178 (4th Cir. 2002).
       15
         See United States v. Lipscomb, 299 F.3d 303, 318-24 (5th Cir. 2002) (discussing
Congress’s power under the Spending Clause).

                                               14
Amendment and those that elicit a state’s agreement not to assert

sovereign immunity as a condition precedent of its acceptance of

federal funding offered by Congress under its Spending Clause

powers.16        Yet, the panel opinion in Pace does exactly this: It

applies        the   “knowing       waiver”       test     from    College       Savings       Bank

immediately after it discusses Congress’s valid waiver, under the

Spending Clause, of state sovereign immunity in the Rehabilitation

Act.17       This unwarranted judicial cross-over produces an erroneous

and impermissible confusing or conflating of two parallel but

“fundamentally different” lines of jurisprudence.18

       As the 1986 version of the statute at issue in both Pace and

this case —— the Rehabilitation Act —— was indisputably re-enacted

pursuant to Congress’s Spending Clause power, the only permissible

inquiry in these post-1986 cases is (1) whether the condition



       16
           Justice Scalia’s opinion for the Court in College Savings Bank goes so far as to criticize
Justice Breyer’s dissent for asserting that the distinction between these two separate waiver
doctrines “disappears” in some contexts, despite Justice Breyer’s acknowledging that there is an
“intuitive difference” between the two tests. College Savings Bank, 527 U.S. at 687.
       17
            Pace, 2003 WL 1455194, at *2-*4.
       18
      See Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 820
n.5 (9th Cir. 2001) (noting that College Savings Bank is
inappposite to those cases analyzing a waiver of sovereign
immunity conditioned on a grant of funds under Congress’s
Spending Clause power). See also College Savings Bank, 527 U.S.
at 686 (noting that Spending Clause “cases seem to us
fundamentally different from the present one” that involves
solely a question of a “knowing” waiver under the Fourteenth
Amendment) (emphasis added).

                                                 15
precedent is clearly and unambiguously expressed in the statute,

and (2) if it is thus clearly expressed, does this condition

“coerce” a waiver from the states in exchange for their obtaining

federal funds.         As for the clear expression prong of the test, the

relevant statutory provision concerning § 504 of the Rehabilitation

Act and sovereign immunity states:

     A State shall not be immune under the Eleventh Amendment
     of the Constitution of the United States from suit in
     Federal court for a violation of section 504 of the
     Rehabilitation Act of 1973 . . . or of the provisions of
     any other Federal statute prohibiting discrimination by
     recipients of Federal financial assistance.19

     It cannot be questioned —— at least not seriously —— that this

statute explicitly predicates a state’s gaining access to federal

monies on that state’s commitment not to assert sovereign immunity

if suits are brought under § 504 of the Rehabilitation Act.         This

condition applies to any state that accepts these funds, regardless

of whether the state “believes” that it does or does not have any

immunity to the Rehabilitation Act to relinquish.        More important,

when the Louisiana defendants took the money, the Supreme Court had

already blessed the Rehabilitation Act as the paragon of drafting

by Congress of a proper waiver under its Spending Clause power.       In

Lane v. Pena, the Court ruled that the current, 1986 version of the

Rehabilitation Act

     was enacted in response to our decision in Atascadero

     19
          42 U.S.C. § 2000d-7(a)(1).

                                       16
      State Hospital v. Scanlon, 473 U.S. 234, 105 S. Ct. 3142,
      87 L. Ed. 2d 171 (1985), where we held that Congress had
      not unmistakably expressed its intent to abrogate the
      States’ Eleventh Amendment immunity in the Rehabilitation
      Act, and that the States accordingly were not “subject to
      suit in federal court by litigants seeking retroactive
      monetary relief under § 504.” Id. at 235, 105 S. Ct. at
      3143-3144. By enacting [42 U.S.C. § 2000d-7], Congress
      sought to provide the sort of unequivocal waiver that our
      precedents demand.20

In fact, the Supreme Court went so far as to praise “the care with

which Congress responded to our decision in Atascadero by crafting

an unambiguous waiver of the States’ Eleventh Amendment immunity”

in the amended and re-enacted Rehabilitation Act.21 No room is left

for doubt, particularly after the Lane Court’s ruling in 1996, that

the   express         terms     of     the    Rehabilitation          Act   clearly   and

unambiguously create a valid, ipso facto waiver of state sovereign

immunity under Congress’s Spending Clause power as a condition

precedent to accepting the offered funds —— a condition that ripens

into irrevocability on acceptance of the funds.

      As for the coercion prong of the test for conditions imposed

in Spending Clause statutes, there is not even a whiff of duress in

the conditional grant language in the Rehabilitation Act.                        Indeed,

it is far less controlling of a state’s behavior than the minimum-

age   drinking        laws     that    were     imposed      on   the   states   through

Congress’s exercise of its Spending Clause power, and which were

      20
           Lane v. Pena, 518 U.S. 187, 200 (1996) (emphasis added).
      21
           Id.

                                               17
specifically approved by the Supreme Court in South Dakota v.

Dole.22 As the Fourth Circuit recently held in adjudicating a Title

IX   case       under     the       same    waiver    statute     that     applies         to   the

Rehabilitation Act:

       [A]ny state reading § 2000d-7(a)...would clearly understand
       the following consequences of accepting Title IX funding: (1)
       the state must comply with Title IX’s antidiscrimination
       provisions, and (2) it consents to resolve disputes regarding
       alleged violations of those provisions in federal court.23

       There       was    simply       no   legal     or   factual      justification           for

applying the Fourteenth Amendment’s “knowing waiver” test in Pace

and none exists in this case; indeed, to do so is error as a matter

of law.           Rather, the only proper inquiry in either case is

straightforward:               Is   the     Rehabilitation        Act’s     clearly        stated

condition that a state not assert sovereign immunity coercive?                                   It

obviously is not.                   As previously noted by six of our fellow

circuits, the statute is clear; it contains an express condition

under       Congress’s         Spending      Clause     power     for     waiver      of    state

sovereign immunity, and there is nothing coercive about it.24


       22
            483 U.S. at 206.
       23
            Litman v. George Mason Univ., 186 F.3d 544, 554 (4th Cir. 1999).
       24
           See Koslow v. Pennsylvania, 302 F.3d 161, 171 (3d Cir. 2002) (holding that the
Rehabilitation Act contains an “ordinary quid pro quo that the Supreme Court has repeatedly
approved”); Nihiser v. Ohio Envtl. Prot. Agency, 269 F.3d 626, 628 (6th Cir. 2001) (holding that
“a plaintiff may sue a State under Section 504 of the Rehabilitation Act” because § 2000d-7 is “a
valid and unambiguous waiver”); Jim C. v. United States, 235 F.3d 1079, 1082 (8th Cir. 2000)
(en banc) (holding that the statute’s clear language provided for a valid waiver of state sovereign
immunity); Stanley v. Litscher, 213 F.3d 340, 344 (7th Cir. 2000) (noting that “the Rehabilitation

                                                18
       Even more to the point, it matters not one iota that the

Louisiana defendants now say, self-servingly, that they believed

they had no immunity to waive, and thus cannot be held to the

statute’s condition precedent of waiver.                       That is wholly illogical

and    irrelevant:        The     only     material      point      is    that     when    these

defendants took the money, they had no expectation of immunity,

regardless of whether this absence of expectation resulted from

their own mistake of law (never an excuse) or from a correct

reading of the applicable federal legislation.                           In buying into the

Louisiana defendants’s groundless mistake of law defense, the panel

opinion in Pace relies on a Second Circuit opinion that also

impermissibly         crosses       jurisprudential           lines       in     applying     the

Fourteenth Amendment’s “knowing waiver” test to the Rehabilitation

Act’s     condition         precedent        waiver,       which      was       enacted     under

Congress’s Spending Clause power.                    Thus, Pace would put this court

on the side of the Second Circuit in the circuit split that it

created      with     the     six   other      circuits       that       have    analyzed     the

Rehabilitation          Act     properly      as     providing       a    waiver     of    state

sovereign        immunity        under      Congress’s         Spending         Clause      power


Act is enforceable in federal court against recipients of federal largess”); Sandoval v. Hagan, 197
F.3d 484. 493 (11th Cir. 1999) (holding that the terms of the Rehabilitation Act provide for a
“clear” waiver of state sovereign immunity under the Spending Clause), rev’d on other grounds,
Alexander v. Sandoval, 531 U.S. 1049 (11th Cir. 2000); Clark v. California, 123 F.3d 1267, 1271
(9th Cir. 1997) (holding that “the Rehabilitation Act manifests a
clear intent to condition a state's participation on its consent
to waive its Eleventh Amendment immunity”).

                                                19
simpliciter.25

       Either way, though, the Louisiana defendants made a conscious

—— “knowing” —— choice (1) to accept the federal funds and, (2)

vis-à-vis those funds, to be subject to the Rehabilitation Act and

to a lawsuit in federal court on Rehabilitation Act claims.                                   The

Louisiana defendants’s acceptance of the funds pursuant to the

clear wording of the statute triggered the Rehabilitation Act’s

waiver of state sovereign immunity.                     Thus, they cannot now assert

—— nor at any time after the 1986 enactment of § 2000d-7 could they

ever have asserted —— sovereign immunity against Rehabilitation Act

claims.

       For these reasons, I specially concur in the decision of the

panel majority if, in the final analysis, Pace should become

binding precedent; otherwise, I respectfully dissent.                             Either way,

though, I remain in fundamental disagreement with the reasoning and

testing methodology of the panel opinion in Pace and thus with the

panel majority’s opinion here based on Pace.                                If, however, a

majority of the judges in active service on this court agree to

rehear Pace en banc, and the en banc court then decides Pace as I

advocate in this opinion, the instant case will be returned to this



       25
          Compare supra note 24 (listing six circuit opinions analyzing the Rehabilitation Act and
§ 2000d-7 under the proper Spending Clause test) and note 18 (identifying another Ninth Circuit
case that explicitly makes the same point as here) with Garcia v. S.U.N.Y. Health Sciences Ctr.,
280 F.3d 98 (2d Cir. 2001).

                                                20
panel for correction.   Otherwise, it shall be up to the Supreme

Court to right the wrong that I perceive in Pace and thus in the

panel majority’s reliance on it here.




                               21